666 F.2d 1037
109 L.R.R.M. (BNA) 2861, 93 Lab.Cas.  P 13,477
MAREMONT CORPORATION, WORLD PARTS DIVISION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 80-1659.
United States Court of Appeals,Sixth Circuit.
Dec. 15, 1981.

Edward R. Young and George W. Loveland, II, Young & Perl, Memphis, Tenn., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., Robert Wesley Smith, College Park, Md., John Coyle, for respondent.


1
Before WEICK and KEITH, Circuit Judges and ALLEN, U. S. District Judge.*

ORDER

2
Upon consideration of the petition to review and the cross-petition of the Board for enforcement of its order which was submitted to the court on the record, briefs and oral arguments of counsel, we are of the opinion that the order of the Board setting aside the election is not supported by sufficient evidence and is clearly erroneous.  It is therefore ordered that said order of the Board be set aside and held for naught and that said election conducted be held to be valid.



*
 Honorable Charles M. Allen, United States District Judge for the Western District of Kentucky, sitting by designation